DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9 and 10 (see Remarks pages 5-7 filed on 06/17/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Han (US 2019/0373130) discloses image forming apparatus, information processing system, and information processing method are provided. The image forming apparatus is communicably connected to a server and acquires application processing information which has been reserved in the server in advance, indicating an application from among one or more applications that are installed or not installed on the image forming apparatus and which are determined to require application processing and controls the application processing of the application indicated by the application processing information acquired from the server, (Para 0046-0246). However, Han does not disclose in the affirmative, “determine whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, cause one or more of the current settings to be unchangeable.”
“determine whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, cause one or more of the current settings to be unchangeable.”
Finally, the next closest prior art Halder et al (US 2014/0208306) discloses component software management system for a machine is disclosed. The component software management system has a software driven component located on-board the machine, a data system located off-board the machine, and a data system controller in communication with the software driven component and the data system. The data system controller is configured to detect a software or hardware mismatch, send a mismatch notification to the data system, and determine a current software update. The component software management system may then derive, from the current software update, a software calibration file, transmit the software calibration file, and install the software calibration file on the software driven component (Para 0012-0040). However, “determine whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, cause one or more of the current settings to be unchangeable.”
Therefore, the prior arts Han, Corbin et al and Halder et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “determine whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, cause one or more of the current settings to be unchangeable.”

Regarding independent claim 9, the closest prior art, Han (US 2019/0373130) discloses image forming apparatus, information processing system, and information processing method are provided. The image forming apparatus is communicably connected to a server and acquires application processing information which has been reserved in the server in advance, indicating an application from among one or more applications that are installed or not installed on the image forming apparatus and which are determined to require application processing and controls the application processing of the application indicated by the application processing information acquired from the server, (Para 0046-0246). However, Han does not disclose in the affirmative, “determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, causing one or more settings to be unchangeable, the one or more settings being required for running software to be installed onto the computer, the software having been determined to be operable after installed.”
Further, the next closest prior art Corbin et al (US 2016/0088036) discloses receiving, by a social-media computing system from a media playback system, playback data indicating media that is being played back by the media playback system, where the playback data comprises an indication of at least one zone of the media playback system in which the media is being played back; and based on the received playback data, updating social-media data in a social-media account, where the updated social-media data comprises an indication of the at least one zone in which the media is currently being played back, (Para 0015-0131). However, Corbin et al does not disclose in the affirmative, “determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, causing one or more settings to be unchangeable, the one or more settings being required for running software to be installed onto the computer, the software having been determined to be operable after installed.”
Finally, the next closest prior art Halder et al (US 2014/0208306) discloses component software management system for a machine is disclosed. The component software management system has a software driven component located on-board the “determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, causing one or more settings to be unchangeable, the one or more settings being required for running software to be installed onto the computer, the software having been determined to be operable after installed.”
Therefore, the prior arts Han, Corbin et al and Halder et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, causing one or more settings to be unchangeable, the one or more settings being required for running software to be installed onto the computer, the software having been determined to be operable after installed.”

 “means for determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, means for causing one or more of the settings to be unchangeable”
Further, the next closest prior art Corbin et al (US 2016/0088036) discloses receiving, by a social-media computing system from a media playback system, playback data indicating media that is being played back by the media playback system, where the playback data comprises an indication of at least one zone of the media playback system in which the media is being played back; and based on the received playback data, updating social-media data in a social-media account, where the updated social-media data comprises an indication of the at least one zone in which the media is currently being played back, (Para 0015-0131). However, Corbin et al does not disclose in the affirmative, “means for determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, means for causing one or more of the settings to be unchangeable”
Finally, the next closest prior art Halder et al (US 2014/0208306) discloses component software management system for a machine is disclosed. The component software management system has a software driven component located on-board the machine, a data system located off-board the machine, and a data system controller in communication with the software driven component and the data system. The data system controller is configured to detect a software or hardware mismatch, send a mismatch notification to the data system, and determine a current software update. The component software management system may then derive, from the current software update, a software calibration file, transmit the software calibration file, and install the software calibration file on the software driven component (Para 0012-0040). However, Halder et al does not disclose in the affirmative, “means for determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, means for causing one or more of the settings to be unchangeable”
Therefore, the prior arts Han, Corbin et al and Halder et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “means for determining whether current settings of the information processing apparatus satisfy setting conditions required for running software to be installed onto the information processing apparatus; and when the current settings satisfy the setting conditions, means for causing one or more of the settings to be unchangeable”

Dependent claims 2-8 are allowed because of their dependency to claims 1, 9 and 10 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677